Citation Nr: 0614645	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-08 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to compensation benefits for erectile dysfunction 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had honorable active service from March 1963 to 
March 1966.

Initially, the Board of Veterans' Appeals (Board) notes as it 
did in its remand of April 2004 that it derives its 
jurisdiction in this matter from the veteran's July 2000 
notice of disagreement with the rating action in June 2000.

The Board further notes that it remanded this case in April 
2004 for procedural and evidentiary considerations, and that 
the action requested in its remand has been accomplished to 
the extent possible.  This case is now ready for further 
appellate review.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record shows that there is no additional disability 
associated with the veteran's erectile dysfunction that is 
the result of carelessness, negligence, lack of skill, or 
involved errors in judgment or similar instances of fault on 
the part of the VA.


CONCLUSION OF LAW

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for erectile dysfunction is not warranted.  
38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that appellant has been 
notified on numerous occasions of the need to provide medical 
evidence of current additional relevant disability and 
evidence of fault on the part of VA.

First, prior to the initial rating action of June 2000, 
correspondence from the regional office (RO) in April 2000 
generally advised the veteran of the evidence necessary to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151, and of the respective obligations of the VA and the 
veteran in obtaining that evidence.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  While the April 2000 letter also 
contains language related to claims for service connection 
that is inapplicable to the instant claim and old law 
relating to well-grounded claims, the Board finds that this 
letter otherwise provided accurate information, and that any 
potential confusion was rectified by further communication 
outlined below.

A June 2000 rating decision and August 2000 statement of the 
case then denied the claim, noting that the evidence failed 
to establish the VA treatment was the cause of additional 
disability associated with the veteran's erectile 
dysfunction.

In a second letter, dated in March 2001, the veteran was more 
specifically advised of the evidence necessary to 
substantiate a claim for compensation under 38 U.S.C.A. 
§ 1151 and the respective obligations of VA and the veteran 
in obtaining that evidence.  Id.

An October 2001 rating decision and an April 2002 statement 
of the case then notified the veteran of the continued denial 
of the claim, noting that the evidence of record still did 
not show that VA treatment had been the cause of additional 
disability associated with erectile dysfunction.

Thereafter, following the Board's remand in April 2004, the 
veteran was furnished with additional letters in May 2004 and 
March 2005 that again outlined the evidence needed to 
substantiate his claim and the obligations of VA and the 
veteran in obtaining that evidence.  Id.  

In addition, after providing an examination to determine 
whether the veteran had sustained additional disability 
associated with his erectile dysfunction due to negligent 
treatment by VA, a January 2006 supplemental statement of the 
case advised the veteran that the VA examiner's opinion did 
not support the existence of additional disability caused by 
negligent VA treatment.

Although the April 2000, March 2001, May 2004, and March 2005 
VCAA notice letters did not specifically request that the 
appellant provide any evidence in the appellant's possession 
that pertained to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated from the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The Board further notes that the veteran has been provided 
with the applicable laws and regulations, and there is no 
indication that there are any outstanding pertinent medical 
records or reports that have not been obtained or that are 
not otherwise sufficiently addressed in documents or records 
already associated with the claims file.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide any medical opinion to contradict any of 
the opinions or findings of the October 2005 VA examiner.

Consequently, based on all of the foregoing, the Board finds 
that no further notice and/or development is required in this 
matter under the VCAA.

A review of the various statements of the veteran reflects 
that he essentially maintains that he sustained a significant 
and permanent increase in his erectile dysfunction as a 
result of VA's negligent use of certain medication in its 
treatment of the veteran between February 1994 and its 
discontinuance in 1997.

VA treatment records for the period of January 1994 to 
October 2005 reflect that in February 1994, the assessment 
was alcohol dependence and rule out dysthymia, and the 
veteran was to be continued on Prozac and additionally 
prescribed Trazodone.  In June 1994, the Trazodone had 
reportedly not been effective in helping with the veteran's 
insomnia and was discontinued.

In October 1994, the veteran was again prescribed Trazodone, 
at which time the possible side effects were discussed, 
including priapism.  In December 1994, the dosage of 
Trazodone was increased.

In January 1995, the veteran had been prescribed Prozac for 
depression, but this had reportedly made him impotent, and he 
had been resting better with an increased dosage of 
Trazodone.

In July 1996, the veteran's medications included Trazodone 
and Yohimbine.  In August 1996, it was noted that the veteran 
wanted to be continued on Trazodone, and he was again 
continued on this drug in October 1996, at which time he was 
again warned of possible adverse effects, including 
orthostasis and priapism.  

In November 1996, it was noted that the veteran would 
continue on Paxil and Trazodone to help him rest at night.  
Side effects were also reportedly discussed with the veteran.  

VA treatment records from January 1997 reflect that 
examination of the genitalia revealed that the left testicle 
was swollen and tender.  The assessment was prostatitis.  

In February and March 1997, the veteran reported that he was 
not experiencing any side effects from Trazodone.

At the end of April 1997, the veteran's complaints included 
bloody discharge from his penis with pain.  He also noted 
that his left testicle hurt a lot and would swell 
periodically.

In July 1997, the veteran reported blood on orgasm and the 
impression was functional problem.  Approximately one week 
later, the veteran reported that he had stopped taking 
Trazodone because he had read a prescription book and was 
concerned about the side effects.

Ten days later, a history of recurrent hematuria was noted, 
however, repeated analysis was noted to reveal no evidence of 
blood.  The veteran believed that his problems were due to 
the use of Trazodone which had been discontinued.

Records from August 1997 indicate that the veteran's 
complaints included hematuria.  The veteran also complained 
that the Trazodone gave him palpitations.  

At the end of August 1997, the veteran's problems were noted 
to include impotency for which he was on the medication 
Yohimbine.

In January 1998, it was noted that the veteran had an 
impotence problem.

In early April 1998, it was noted that the use of Paxil for 
the veteran had been stopped due to sexual dysfunction.  

At the end of April 1998, it was noted that because of a sex 
problem, Tenormin had been changed to Lisinopril.  At this 
time, the Lisinopril was also discontinued.

In June 1999, the veteran was to be started on testosterone 
patches.

In December 1999, the assessment included included impotence, 
the etiology of which was possibly vascular or neuro or a 
combination of both, but that psychiatric was excluded.

At the end of December 1999, there was a history of impotence 
since 1996, and it was noted that he had been sent to the 
vascular clinic for evaluation of "cold genitals."  No 
deformity was noted.

In March 2000, the veteran provided information he obtained 
with respect to the potential side effects of the drug 
Trazodone, which included blood in the urine.

In July 2000, the problem list included impotence, the 
etiology of which was possibly vascular or neuro or a 
combination of both, but that psychiatric was excluded.  It 
was recommended that the veteran begin using a testoderm 
patch, and if his condition did not improve, Viagra was to be 
considered.  

In September 2000, the veteran was advised at taking certain 
medications at a lower dose, to which the veteran stated that 
due to side effects of Trazodone (painful erection) and other 
medications, he would rather not be on medication.

In October 2000, it was noted that the veteran was allergic 
to Trazodone.  The problem list included impotence, the 
etiology of which was possibly vascular or neuro or a 
combination of both, but that psychiatric was excluded.

In November 2000, the veteran's past medical history was 
noted to include erectile dysfunction, initially treated with 
the use of Trazodone, but more recently questioned as 
possibly due to low testosterone, or diabetic or neurogenic 
in origin.

In February 2001, it was again noted that the etiology for 
the veteran's impotence was possibly vascular or neuro or a 
combination of both, but that psychiatric was excluded.  

In April 2001, the assessment included impotence with 
borderline low testosterone.  

In September 2001, the veteran's medication list now included 
Yohimbine, Lisinopril, and testosterone and medications noted 
as producing allergic or adverse reactions included 
Trazodone.

In January 2002, the veteran's impotence was noted to be 
improving without medication.

In December 2002, the assessment included erectile 
dysfunction, and it was noted that the veteran would go back 
on the testosterone patch and the Viagra would also be 
prescribed.

In May 2003, it was noted that the veteran was back on the 
patch and that his Viagra 50 would be increased to 100.

In December 2003, the veteran reported that he had had 
problems with Trazodone, described as having blood come out 
the end of his penis.

In January 2004, the veteran reported that he ran out of the 
patch and required Viagra 100, noting that his erection was 
not quite full.

In January 2005, the veteran's problem list included erectile 
dysfunction, and it was noted that the veteran felt better on 
the patch and required Viagra 100.

In April 2005, the veteran's problem list included erectile 
dysfunction.  It was again noted that the veteran felt better 
on the patch and required Viagra 100.  

A VA outpatient record from October 2005 reflects that the 
veteran desired a letter stating that Trazodone could cause 
priapism.  The veteran explained that he was given this drug 
in February 1997 without instruction as to this side effect, 
and that he thereafter had an episode of priapism followed by 
permanent impotence ever since.  

VA examination in October 2005 revealed that the examiner 
reviewed the veteran's claims file in conjunction with his 
examination of the veteran.  The examiner noted that the 
veteran indicated that he was first put on Trazodone in 
February 1994, and that this was consistent with the medical 
evidence of record.  On the other hand, the examiner 
indicated that the veteran's complaint of prolonged erections 
with bleeding from the end of the penis in January 1997 was 
noted later in the record.  The records from late January 
1997 reveal complaints of hematuria, and the examiner 
believed the findings at this time were consistent with 
infection.  The veteran reported that he had no sexual 
activity or erections since that time.  

The examiner further noted a prescription for Yohimbine 
beginning in 1996 that was only used to treat erectile 
dysfunction, and the veteran had already been prescribed 
Trazodone.  Thus, the examiner concluded that it was likely 
that the veteran was having problems with erectile 
dysfunction prior to the date the veteran claimed his 
problems began.  In April 1997, the examiner noted a record 
of bloody discharge.  In mid July 1997, the veteran had 
hemtospermia and at the end of the month, a history of 
recurrent hematuria was noted, however, urinalysis was 
indicated to be negative for blood.  

The examiner further noted that there were notations that the 
veteran had been advised of the possible side effects of 
Trazodone.  Since 1999, it was noted that the veteran had 
been followed by endocrinology, which had monitored his 
testosterone level.  Subsequent notations caused this 
examiner to believe that the veteran's erectile dysfunction 
may be multifactorial, that is vascular, neurological, and 
hormonal.  When asked why he continued to take Viagra, the 
veteran indicated that he took it for his lungs.  The 
examiner stated that there was no indication that Viagra 
would have any effect on lung functions.  It was clear to the 
examiner that the veteran was still having erections to some 
extent.

The examiner believed that the veteran's request for various 
medications over a long period of time more or less confirmed 
his erectile dysfunction.  The erectile dysfunction claimed 
was believed by the examiner to be likely due to his low 
testosterone level.  There was also the possibility of neural 
or vascular dysfunction in the pelvis, as the veteran had a 
long history of smoking.  The VA examiner also stated that 
the likelihood of the veteran having long painful erections 
at the time of his claimed incident in January 27, 1997, as 
he was taking Yohimbine, a treatment for erectile dysfunction 
and Trazodone (known to cause side effect known as priapism) 
at the same time was fairly good.  However, he opined that 
the history that the prolonged erection caused an injury to 
the penis that created bleeding and erectile dysfunction was 
very unlikely.  In fact, the examiner noted that a treatment 
for priapism was to release pressure in the penis by 
bleeding, and bleeding was not noted by the examiner by any 
testing done at the time.  The bleeding noted in later 
clinical notes was found to more likely be due to infection 
as there were findings of swelling of the left testicle.

Without testosterone replacement, this examiner believed that 
it was relatively certain that the veteran's erectile 
dysfunction would be permanent.  The examiner further opined 
that the veteran's erectile dysfunction was not secondary to 
any medication that the veteran was taking from VA.  The 
examiner believed that stopping or changing medications would 
have little or no effect.  The dysfunction that the veteran 
described came after an episode of priapism that he felt was 
due to Trazodone, but there was no documentation that 
prolonged erections ever occurred, and the definition of 
priapism required treatment of erections lasting more than 
four hours and the veteran described erections lasting two 
hours.  With respect to potential damage caused by blood 
erupting from the penis, the examiner commented that while 
there was a notation of bloody discharge in a subsequent 
clinical note, it resolved with treatment with antibiotics 
and it was the opinion of the treating physician at that 
point that treatment of prostatitis, epididymitis, and 
possibly orchitis was necessary to resolve his symptoms.  
There was also no record of the episode of bleeding due to 
prolonged erection as reported by the veteran.

The examiner also noted that there were other medications 
that the veteran took during this period of time that 
apparently affected his erectile dysfunction.  With changes 
in medication, there was an implication that erectile 
dysfunction improved.  Side effects of several medications 
were also discussed with the veteran.  The examiner did not 
feel the use of these medications showed any lack of skill or 
proper judgment in using these medications.  The problems 
that the veteran had both psychologically and physically were 
quite significant and needed to be controlled so that he 
could have normality in function.  The VA examiner concluded 
that the erectile dysfunction that was currently manifested 
was not due to the veteran's alleged episode of priapism 
causing bleeding from his penis and the rationale for this 
was that the alleged injury from the Trazodone did not occur 
from erections lasting longer than those required for 
priapism historically, and that the bleeding noted in the 
record was insignificant and from another cause (infection).  
There was also no other pathology noted in the clinical 
record at the time of the bleeding, at which time there was 
also reference to prostate infection and infection of the 
left testicle.  The examiner also noted that the infection 
itself could have had some effect on his erectile 
functioning.  

The examiner further commented that the other medications 
that the veteran had problems with did from time to time 
cause problems with erectile dysfunction.  However, the 
examiner believed that the veteran's testosterone level was 
borderline.  He also believed that anything that caused a 
decrease in his ability to function could have had a 
significant impact.  With discontinuing these medications, 
however, his erectile dysfunction would have returned to what 
was normal for the veteran at the time.  This level may have 
been below his expectations from previous years.  Medications 
for hypertension also could have caused intermittent problems 
with erectile dysfunction and had been changed in the past to 
improve his functioning.  None of these medications had 
caused a prolonged problem with erectile dysfunction and were 
not irreversible causes for erectile dysfunction as would be 
the case for the veteran's low testosterone level.  The VA 
examiner believed that this problem was related to secondary 
hypogonadism which would be a permanent cause for the 
veteran's erectile dysfunction without treatment.  The 
examiner noted that the veteran continued to get treatment 
for erectile dysfunction on a regular basis by endocrinology 
and he felt certain that this would not be the case were it 
not somewhat successful.

An October 2005 VA medical statement from a clinical 
pharmacist indicates that the veteran was first prescribed 
Trazodone by VA in February 1994, and that this drug was also 
provided by other providers intermittently through 1997.  
This examiner opined that priapism was a possible side effect 
of Trazodone, and that priapism, untreated, may cause 
permanent impotence, a rare side effect but possible 
unfavorable outcome.  

II.  Analysis

Effective October 1, 1997, 38 U.S.C.A. 1151 was amended by 
Congress.  See Section 422(a) of PL 104-204.  The purpose of 
the amendment is, in effect, to overrule the Supreme Court's 
decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which 
held that no showing of negligence is necessary for recovery 
under section 1151.  In pertinent part, 1151 is amended as 
follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and-

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

Here, the appellant's claim under 38 U.S.C.A. § 1151 was 
received in March 2000 and, accordingly, the claim will be 
adjudicated by the Board, as it was by the RO, under the 
version of 38 U.S.C.A. § 1151 that requires VA fault.

As the Board has indicated above, the critical inquiry under 
post-Gardner interpretation of the 38 U.S.C.A. § 1151 is 
whether additional disability resulted from VA medical 
treatment.  (Neither the veteran nor his representative have 
asserted that the veteran sustained additional disability as 
the result of an event that was not reasonably foreseeable.)  
In the process of making such inquiry, the Board will address 
the evidence in favor and against the veteran's claim.

A threshold element of a claim for compensation under 
38 U.S.C.A. § 1151, both before and after October 1, 1997, 
includes the existence of a current disability, and as to the 
veteran's claim for 38 U.S.C.A. § 1151 benefits based on 
erectile dysfunction allegedly caused by use of the drug 
Trazodone, the Board finds that there is insufficient medical 
evidence of currently identifiable additional disability 
related to VA treatment.  In addition, as was noted 
previously, various communications from the RO clearly placed 
the veteran and his representative on notice of the need for 
the veteran to produce evidence of identifiable additional 
disability that was the result of actions taken by the VA, 
and the record does not contain such evidence.  

In fact, a VA examiner performed a thorough review of the 
record and examined the veteran in October 2005, and 
concluded that the erectile dysfunction that was currently 
manifested was not due to the veteran's alleged episode of 
priapism causing bleeding from his penis, and that the 
rationale for this was that the veteran's alleged injury from 
the Trazodone did not occur from erections lasting longer 
than those required for priapism historically, and that the 
bleeding noted in the record was insignificant and from 
another cause (infection).  The examiner also noted that 
there was also no other pathology noted in the clinical 
record at the time of the bleeding, at which time there was 
also reference to prostate infection and infection of the 
left testicle.  

In support of the veteran's claim the Board readily 
acknowledges and has examined the October 2005 clinical 
pharmacist's statement and the veteran's own statements and 
argument to the effect that the actions of VA in and after 
February 1994 in using Trazodone to treat the veteran caused 
him greater erectile impairment than he would have 
experienced had such medication not been used; however, there 
is no evidence of any relevant current diagnosis or finding 
of additional disability associated with the veteran's 
erectile dysfunction that is the result of VA treatment.  

Turning first to the statement from the clinical pharmacist, 
the Board notes that while it notes that priapism was a 
possible side effect of Trazodone, and that priapism, 
untreated, may cause permanent impotence, a rare side effect 
but possible unfavorable outcome, he does not state that the 
veteran's alleged episode of priapism caused the veteran 
permanent impotence or a permanent increase in disability 
associated with the veteran's erectile dysfunction.  The 
Board also notes that this examiner states that priapism may 
be a possible side effect of Trazodone and may, untreated, 
cause permanent impotence, and it has been held that medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of the claimed disorder 
or any such relationship.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  Thus, the Board finds that this statement 
is of little probative value as to the issue of whether the 
veteran sustained additional disability due to the use of the 
medication Trazodone.

It is also long-established that the veteran, as a layperson, 
is not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, it has not been shown that the veteran 
has the requisite knowledge, skill, training, or education to 
qualify as a medical expert in order for such statements to 
be considered competent evidence.  Id.  In short, the 
veteran's own speculations as to medical matters are without 
any probative value.  

The VA examiner in October 2005 did not find that the VA 
medical records demonstrated a disability associated with 
erectile dysfunction other than what would have been expected 
with the treatment of the veteran's psychological and 
physical problems over the relevant time period.  There is 
also no medical opinion in the claims file that disputes the 
opinions and conclusions of the October 2005 VA examiner.

Although the VA examiner stated that the likelihood of the 
veteran having long painful erections at the time of his 
claimed incident in January 27, 1997, as he was taking 
Yohimbine, a treatment for erectile dysfunction and Trazodone 
(known to cause side effect known as priapism) at the same 
time was fairly good, the examiner went on to state that he 
did not feel the use of any of the veteran's medications 
showed any lack of skill or proper judgment and thus, even if 
there was a finding of some additional disability related to 
VA treatment, the preponderance of the evidence would still 
be against the claim.  

After having reviewed the record in this case, and for the 
reasons and bases expressed above, the Board concludes that 
the preponderance of the evidence does not establish that 
additional residual disability has been sustained by the 
veteran as a result of the treatment administered to the 
veteran by the VA.  Accordingly, the claim of entitlement to 
VA benefits pursuant to 38 U.S.C.A. § 1151 is denied.


ORDER

The veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 for erectile dysfunction is denied.


____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


